                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    UNITED STATES OF AMERICA,

                               Plaintiff,
                                                                    OPINION and ORDER
         v.
                                                                          20-cr-38-jdp
    DANNY TURNER,

                               Defendant.


        Defendant Danny Turner objects to his classification as an armed career criminal under

18 U.S.C. § 924(e). Dkt. 195. The revised PSI ascribes to Turner three predicate drug offenses:

two under Wis. Stat. § 961.41(1m)(cm) and one under 21 U.S.C. § 841(a)(1). Turner

contends that the Wisconsin convictions are not “serious drug felonies” as defined in

§ 924(e)(2)A)(ii).

        The parties agree that the categorical approach is required, pursuant to which the court

compares the statute of the predicate conviction to the federal definition without regard to the

actual underlying offense conduct.1 The Wisconsin statute prohibits the possession of cocaine

with the intent to manufacture, distribute, or deliver. Turner argues that the Wisconsin statute

sweeps more broadly than the federal definition of “serious drug felony” in three ways.




1
  I note one doctrinal fine point. Turner’s brief implies that I should look to the federal statute
that is analogous to the Wisconsin statute, and compare those two. But under the definition
in § 924(e)(2)A)(ii) the question is whether the state offense is one “involving manufacturing,
distributing, or possessing with intent to manufacture or distribute, a controlled substance (as
defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)), for which a
maximum term of imprisonment of ten years or more is prescribed by law.” So the court
compares the state statute to the definition, not to any particular federal drug crime.
        First, Turner argues that the Wisconsin statute covers analogs of cocaine, whereas the

definition of “serious drug felony” in § 924 covers only the substances included in section 102

of the Controlled Substances Act. Analogs are covered by a separate law, the Controlled

Substance Analog Enforcement Act. But, as the government points out, the Analog Act

expressly provides that for purposes of any federal law, analogs are treated as controlled

substances. 21 U.S.C. § 813(a); Dkt. 201, at 3. The inclusion of analogs of cocaine in Wis.

Stat. § 961.41(1m)(cm) does not create a categorical mismatch with the definition of serious

drug felony.

        Second, Turner argues that the Wisconsin statute covers “esters” and “salts of esters”

of cocaine, whereas the federal Controlled Substances Act does not. This would create a small

but decisive categorical mismatch of the type identified in United States v. Ruth, 966 F.3d 642,

647 (7th Cir. 2020), cert. denied, 141 S. Ct. 1239 (2021). But the government has submitted

the declaration of DEA scientist Daniel Willenbring, who says that there are no such things as

esters or salts of esters of cocaine. Dkt. 202. Turner adduces nothing to rebut Willenbring’s

declaration testimony, arguing instead that the court should simply stick to reading the statute

without conducting a mini-trial on drug chemistry because that would be inefficient and

difficult.

        I’m not persuaded that Willenbring’s declaration poses exceptional difficulties: whether

esters of cocaine are theoretically possible seems like a relatively straightforward question that

experts could answer. It’s certainly no more difficult than the questions raised by some drug

analog cases. See United States v. Moreno, 870 F.3d 643 (7th Cir. 2017). In this case,

Willenbring’s declaration stands unrebutted, so the court will consider it established, for




                                                2
purposes of this case, that there are no esters, or salts of esters, of cocaine. Ruth left open the

question of whether this mattered in the categorical analysis.

       I conclude that it matters. Turner contends that, in drafting its drug laws, the Wisconsin

legislature actually decided to criminalize esters of cocaine, reflecting a different judgment than

that made by Congress. I don’t find that persuasive. More likely, the Wisconsin legislature

simply intended to cast a wide net, cutting and pasting boilerplate technical language to capture

every potential variant of common controlled substances. Some of the resulting boilerplate

language is scientific gibberish. That gibberish does not actually broaden the scope of the

criminalized conduct because no one could be convicted of trafficking esters of cocaine. The

inclusion of esters and salts of esters of cocaine in § 961.41(1m)(cm) does not create a

categorical mismatch with the definition of “serious drug felony.”

       Third, Turner argues that the Wisconsin definition of “cocaine analogs” creates a

categorical mismatch because Wisconsin criminalizes cocaine analogs that have a “narcotic”

effect. The Wisconsin and federal definitions of “analog” are very similar. Both include

substances that are similar in chemical structure and effect to scheduled controlled substances.

But the wording of the required similarity of effect varies slightly. Federal law requires a

substantially similar “stimulant, depressant, or hallucinogenic effect.” 21 U.S.C. § 802(32).

Wisconsin law requires a substantially similar “stimulant, depressant, narcotic or

hallucinogenic effect.” Wis. Stat. § 961.01(4m)(a). Turner contends that the addition of

“narcotic effect” makes the Wisconsin statute broader than the federal one, and thus it falls

outside the definition of “serious drug felony.”

       The government argues impossibility again. It submits the declaration of DEA scientist

Olubukola Kalejaiye, who says that, from a pharmacological perspective, cocaine is a stimulant,


                                                3
not a narcotic. Dkt. 203. The term “narcotic,” again from a pharmacological perspective, refers

to opioid-like drugs that have depressant effects. Kalejaiye’s declaration, like Willenbring’s,

stands unrebutted.

       Turner points out that under federal law, “narcotic” is a broad legal classification that

includes cocaine. § 802(17). So cocaine is a narcotic as a matter of legal classification. But that

doesn’t mean that there are analogs of cocaine that have a narcotic effect. And there is a more

fundamental problem with Turner’s argument: according to Kalejaiye’s declaration, a narcotic

effect is a type of depressant effect. So the inclusion of “narcotic effect” under Wisconsin’s

analog definition does not actually broaden the scope of criminalized conduct, because an

analog that produces a narcotic effect would also be criminalized under federal law because of

its depressant effect. The inclusion of “narcotic effect” in Wisconsin law makes crystal clear

that an analog that produces an effect similar to heroin is illegal. But the same heroin analog

would be illegal under federal law because it produces a depressant effect similar to heroin. The

inclusion of “narcotic effect” in Wisconsin’s definition of drug analogs does not produce a

categorical mismatch with the federal definition of “serious drug felony.”




                                                4
                                       ORDER

      IT IS ORDERED that defendant Danny Turner’s objection to the armed career criminal

designation is OVERRULED.


      Entered June 24, 2021.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        JAMES D. PETERSON
                                        District Judge




                                          5
